NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 12 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIGUEL SANTANA-GUTIERREZ,                       No.    17-70313

                Petitioner,                     Agency No. A205-466-371

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2022**
                               San Francisco, California

Before: RAWLINSON, BADE, and BRESS, Circuit Judges.

      Miguel Santana-Gutierrez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal of an

immigration judge’s (“IJ”) denial of his application for withholding of removal and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the denial of withholding

of removal and CAT protection. Guo v. Sessions, 897 F.3d 1208, 1212 (9th Cir.

2018). We deny the petition for review.

      Santana-Gutierrez asserts that we must remand for further review because the

IJ’s decision, affirmed by the BIA, predates our opinion in Barajas-Romero v.

Lynch, 846 F.3d 351 (9th Cir. 2017). In Barajas-Romero, we held that, unlike an

applicant for asylum, an applicant for withholding of removal must establish that a

statutorily protected ground is “a reason” for his claimed persecution, as opposed to

the heightened “one central reason.” Id. at 360.

      Barajas-Romero does not require remand in this case. The IJ, affirmed by the

BIA, determined that Santana-Gutierrez failed to show any nexus between a

statutorily protected ground and the harm that he suffered. Santana-Gutierrez

asserted that he fears returning to Mexico “because of the violence from the drug

cartels and the gangs,” and because of “[t]he delinquency there” and “[t]he police

themselves.” The IJ concluded that Santana-Gutierrez’s “unfortunate” experiences

“were in no way related to any particular social group or for any reason other than

he happened to be at the wrong place at the wrong time and that everyone in Mexico

is subject to this.” The IJ further stated that Santana-Gutierrez failed to show that

“anyone in Mexico would hurt him for any of the reasons contained under our

Immigration laws,” and that Santana-Gutierrez only established general conditions


                                          2
of “serious lawlessness and violence.”

      The BIA affirmed the IJ’s findings and determined that Santana-Gutierrez’s

claims “appear to be based upon a fear of general conditions of indiscrimina[te]

crime and violence, which is insufficient for a grant of withholding of removal.” See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire to be free

from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground.”). Considering the foregoing

findings, Barajas-Romero is inapposite here. See Singh v. Barr, 935 F.3d 822, 827

(9th Cir. 2019) (holding that no remand is required, despite asserted Barajas-Romero

error, when agency found that there was “no nexus” between the harm suffered and

a protected ground).

      Santana-Gutierrez’s sole argument is that his withholding claim should be

remanded under Barajas-Romero. Thus, any other arguments challenging the denial

of withholding of removal and CAT protection are waived. See Jie Cui v. Holder,

712 F.3d 1332, 1338 n.3 (9th Cir. 2013).

      PETITION DENIED.




                                           3